In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                            No. 06-13-00084-CV



         MCALPINE FAMILY 2005 LIMITED PARTNERSHIP, Appellant

                                      V.

THE ESTATE OF DOROTHY A. KNIGHT, AND VICTORIA SCHOTT RIDGE, TRUSTEE
                FOR THE SCHOTT FAMILY TRUST, Appellee



                   On Appeal from the 115th District Court
                          Marion County, Texas
                         Trial Court No. 1200011




                 Before Morriss, C.J., Carter and Moseley, JJ.
                  Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       The parties have filed with this Court a joint motion to dismiss this appeal pursuant to

Texas Rule of Appellate Procedure 42.1. See TEX. R. APP. P. 42.1. The parties represent to this

Court that they have reached a full and final settlement. In such a case, no real controversy

exists, and, in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                                      Bailey C. Moseley
                                                      Justice



Date Submitted:        December 31, 2013
Date Decided:          January 2, 2014




                                                 2